Citation Nr: 0636649	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-13 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating higher than 30 percent for 
nephropathy with hypertension.

3.  Entitlement to a rating higher than 10 percent for 
onychomycosis.

4.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right upper extremity.

5.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the left upper extremity.

6.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity.

7.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity.

8.  Entitlement to a rating higher than 30 percent for 
Parkinson's disease.

9.  Entitlement to an effective date earlier than August 6, 
2002, for the grant of service connection for nephropathy 
with hypertension.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969 and from May 1975 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, and a March 2006 rating decision of the VA 
Appeals Management Center (AMC) in Washington, DC.

When the case was most recently before the Board in May 2005, 
it was decided in part and remanded in part.  It has since 
been returned for further appellate action.  While the case 
was in remand status, the AMC entered a March 2006 rating 
decision granting service connection for peripheral 
neuropathy of the upper and lower extremities, onychomycosis, 
Parkinson's disease, and nephropathy with hypertension, as 
secondary to the veteran's diabetes.  As discussed in the 
REMAND that follows the order section of this decision, the 
veteran has disagreed with certain portions of the AMC's 
March 2006 decision.  

In a letter received in June 2005, the veteran raised the 
issue of entitlement to service connection for cataracts.  
This issue has not yet been adjudicated.  It is accordingly 
referred to the originating agency for appropriate action.


FINDING OF FACT

During the period on appeal, the veteran's diabetes mellitus 
has required him to use insulin and restrict his diet, but it 
has not required him to regulate his activities.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased initial disability rating 
for his service-connected diabetes mellitus.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in June 2005, after its initial 
adjudication of the claim.  In addition, it provided notice 
concerning the effective-date element of the claim by letter 
mailed in April 2006.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  The veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  Indeed, the veteran 
has been insistent that his claim not be remanded any 
further, and that a decision should be made as soon as 
possible.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

A 20 percent rating is warranted for diabetes if insulin and 
a restricted diet or oral hypoglycemic agent and restricted 
diet are required.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent disability rating is 
warranted when control of the diabetes requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated.  A 100 percent disability 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Note 1 following Diagnostic Code 7913 
specifically provides that compensable complications of 
diabetes will be rated separately (unless they are part of 
the criteria used to support a 100 percent rating), and that 
noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

Analysis

The Board notes that at the time the 20 percent rating was 
granted, the veteran was considered morbidly obese.  He 
underwent a gastric bypass procedure in November 2002.  Since 
that time, his weight has decreased significantly.  

The November 2005 VA examiner reported a current weight of 
215 pounds and described the veteran as slightly obese.  He 
also reported that since the gastric bypass, the veteran has 
not been on any diabetic medication, and no longer has any 
specific dietary restrictions for his diabetes.  VA 
outpatient records confirm this, showing in August 2003, that 
the veteran's glucose was at the target goal without 
medication.  He was off all diabetes medications with the 
exception of vitamins and protein powder.  In September 2003, 
the veteran's diabetes was described as controlled off 
medications.  

Similarly, the August 2004 VA examiner reported that the 
veteran does not take any medication for diabetes and is not 
on a special diet.  The August 2004 examiner also reported 
that the veteran did not require any regulation of activities 
as a result of his diabetes.  Indeed, the veteran's diabetes 
was found to be in remission at that time.  While the October 
2005 examiner diagnosed diabetes that is partially controlled 
by the gastric bypass, suggesting that it might not be in 
complete remission, he did not describe any dietary or other 
restrictions, and it does not appear that the veteran is 
currently using insulin.  Thus, it is clear from the medical 
evidence that more than a 20 percent rating is not warranted 
during the initial evaluation period since that bypass 
surgery.

In this case, the initial evaluation period on appeal is from 
November 7, 2001, to present.  The medical evidence for the 
period prior to the bypass includes an August 2002 outpatient 
note that indicates that the veteran's diabetes was poorly 
controlled.  The report of a November 2002 physical 
examination, prior to the veteran's surgery, shows that the 
veteran was on insulin and oral medications at that time.  
However, there is no indication that there was any specific 
restriction on the veteran's activities at any time during 
the appeal period.  

The Board has also reviewed the veteran's numerous written 
submissions and it does not appear that the veteran has 
identified any specific restriction in activities or diet 
attributable to his diabetes.  Service connection with 
separate ratings has been granted for several complications 
of the veteran's diabetes, including peripheral neuropathy, 
onychomycosis, nephropathy and hypertension.  The symptoms 
associated with these conditions cannot be considered in the 
evaluation of diabetes, as that would constitute pyramiding.  
See 38 C.F.R. § 4.14 (2006).  

Accordingly, while it appears that a 20 percent rating was 
warranted prior to the November 2002 gastric bypass surgery, 
for the reasons discussed above, the Board concludes that 
there is no appropriate basis for assigning a rating in 
excess of 20 percent at any time during the initial 
evaluation period.  


ORDER

Entitlement to a rating higher than 20 percent for diabetes 
mellitus is denied.


REMAND

In a March 2006 rating decision, the AMC granted service 
connection for peripheral neuropathy of the right and left 
upper and lower extremities, as due to diabetes mellitus, and 
assigned a 10 percent disability rating for each extremity.  
Service connection was also granted for nephropathy with 
hypertension, with a 30 percent rating, for Parkinson's 
disease, with a 30 percent rating, and for onychomycosis, 
with a 10 percent rating.  In April 2006, the veteran 
disagreed with the March 2006 decision, both as to the 
amount, and to the effective date of August 2002.  The 
veteran stated, "THE CASE STARTED IN JULY OF 2001 NOT AS YOU 
SAY AUG 2002."  The Board notes that only the grant of 
service connection for nephropathy was made effective as of 
August 2002.  The grant of service connection for 
onychomycosis was made effective October 21, 2005; the grant 
of service connection for Parkinson's was made effective from 
December 3, 2003.  However, these dates were not mentioned in 
the notice of disagreement.  Therefore, the Board finds that 
the veteran did not express his intent to appeal those 
effective dates.  The remaining claims were made effective 
from July 27, 2001, which is the effective date requested by 
the veteran in the notice of disagreement.  Therefore, he has 
not expressed his intent to appeal the effective date 
assigned for those claims.

Since the April 2006 notice of disagreement was received, a 
statement of the case (SOC) has not been sent to the veteran 
on these issues.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (the Court) held that in these circumstances, where a 
notice of disagreement is filed, but a SOC has not been 
issued, the Board must remand the claim to the agency of 
original jurisdiction to direct that an SOC be issued.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue an SOC 
pertaining to the issues of entitlement to 
increased initial ratings for peripheral 
neuropathy of the upper and lower 
extremities, onychomycosis, Parkinson's 
disease, and nephropathy with 
hypertension, and pertaining as well to 
the issue of entitlement to an effective 
date earlier than August 6, 2002, for the 
grant of service connection for 
nephropathy with hypertension.  The 
veteran should also be informed of the 
requirements to perfect an appeal with 
respect to these new issues.

2.  If the veteran perfects an appeal with 
respect to any of these issues, the 
originating agency should ensure that all 
indicated development is completed before 
the case is returned to the Board for 
further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


